925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS LOCAL UNION 473, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, Respondent.
No. 90-6424.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

Before MILBURN and RALPH B. GUY, Jr., CIRCUIT Court Judges, and BAILEY BROWN, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS

BOARD

2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Teamsters Local Union 473, a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives, enforcing its order dated July 10, 1989, in Case No. 9-CB-7073, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Teamsters Local Union 473, a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives, shall:

1. Cease and desist from:

4
(a) Failing to represent its members for reasons which are unfair, invidious and a breach of the duty of fair representation owed to all the employees whom its represents.


5
(b) Discriminating against the 3 to 5 day utility workers and journeymen mailers not included on the job security list by failing to include them in the distribution of signing bonuses negotiated in the current collective bargaining agreement with the Employer, The Dispatch Printing Co.


6
(c) In any like or related manner restraining or coercing employees in the exercise of rights guaranteed by the National Labor Relations Act (hereinafter called the Act).


7
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


8
(a) Make whole the employees listed below for any money they may have lost by reason of the Respondent's discrimination against them by redistributing the signing bonus set forth in the current collective bargaining agreement, with interest, in the manner set forth in the Remedy section of the Administrative Law Judge's Decision, and thereafter, include them in the equal distribution of the remaining signing bonuses:


9
Harry Andrews, Roberta Barr, Linda Baise, Utreva Burton, Tom Cranford, Amy Hart, Patty Hicks, Robin Hicks, Mary Anna Hill, Karen Sue Jackson, Danny Kelly, Randall Lucas, Tom Mango, Della Moore, Phyllis Prince, Lawrence Reeves, Karen Rofsky, David Rounds, Brenda Schreckengost, Linda Schultz, Steve Smith, Joy Speakman, Virginia Stires, Richard Swickard, Jr., Guy Swisher and Craig Thompson.


10
(b) Post at its meeting hall and offices in Cleveland, Ohio, copies of the attached notice marked "Appendix."    Copies of said notice on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after being duly signed by an authorized representative of Respondent, shall be posted by it immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to members are customarily posted.  Reasonable steps shall be taken by the Respondent to insure that said notices are not altered, defaced, or covered by any other material.


11
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent Union has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES AND MEMBERS

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
We assure all employees that they have the following rights:


15
To organize;  form, join or help unions;  to bargain as a group through representatives of their choosing;  to act together for collective bargaining or other mutual aid and protection, or to refrain from any or all of the above activities.


16
ACCORDINGLY,


17
WE WILL NOT fail to represent our members for reasons which are discriminatory, invidious and a breach of our fiduciary duties owed to all employees in the unit we represent.


18
WE WILL NOT in any like or related manner, interfere with the rights of our members as provided in Section 7 of the Act.


19
WE WILL redistribute the signing bonus negotiated in the current collective bargaining agreement, with interest, as described in the Remedy section of this Decision, to the following members and any others similarly situated, and thereafter distribute the remaining signing bonus amounts in equal shares:


20
Harry Andrews;  Roberta Barr; Linda Baise;  Utreva Burton;  Tom Cranford;  Amy Hart;  Patty Hicks;  Robin Hicks;  Mary Anna Hill;  Karen Sue Jackson;  Danny Kelly;  Randall Lucas;  Tom Mango, Della Moore;  Phyllis Prince;  Lawrence Reeves;  Karen Rofsky;  David Rounds;  Brenda Schreckengost;  Linda Schultz;  Steve Smith;  Joy Speakman;  Virginia Stires;  Richard Swickard, Jr.;    Guy Swisher and Craig Thompson.


21
TEAMSTERS LOCAL UNION NO. 473, A/W INTERNATIONAL BROTHERHOOD OF TEAMSTERS CHAUF FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO


22
(Labor Organization)

Dated--By

23
(Representative)


24
(Title)


25
This is an official notice and must not be defaced by anyone.


26
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice of compliance with its provisions may be directed to the Board's Office, Region 9, National Labor Relations Board, 3003 John Weld Peck Federal Building, 550 Main Street, Cincinnati, Ohio 45202 telephone:  (513) 684-3663